05/16/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs February 23, 2017

       STATE OF TENNESSEE v. PATRICK RUSSELL CHAMBERS

                 Appeal from the Circuit Court for Blount County
                Nos. C-24053, C-20398      David R. Duggan, Judge


                            No. E2016-01324-CCA-R3-CD


The Defendant, Patrick Russell Chambers, pleaded guilty in the Blount County Circuit
Court in case number C-24053 to possession of contraband inside a penal institution, a
Class C felony. See T.C.A. § 39-16-301 (2014). The Defendant also stipulated that his
conduct in case number C-20453 violated the conditions of his community corrections
sentence relative to a reckless homicide conviction in case number C-20398. The trial
court sentenced the Defendant as a Range III, persistent offender to ten years’
confinement for the contraband conviction and to serve the remainder of his eight-year
sentence for the reckless homicide conviction after finding that the Defendant had
violated the conditions of his release. On appeal, the Defendant contends that the trial
court erred in denying his request for alternative sentencing. We affirm the judgments of
the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Michael R. Tabler, Knoxville, Tennessee, for the appellant, Patrick Russell Chambers.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Mike L. Flynn, District Attorney General; and Tracy Jenkins, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       On November 5, 2015, the Defendant was arrested for possession of various
narcotics when he was inside the booking area of the jail. As a result of the criminal
charge, a community corrections violation report and an arrest warrant for the violation
were issued on November 16. The warrant stated that on October 14, 2015, the
Defendant was convicted of reckless homicide and sentenced to eight years, with six
months’ confinement and the remainder to be served on community corrections.

       On March 28, 2016, the Defendant pleaded guilty to the contraband-related charge
and to the community corrections violation. Pursuant to the plea agreement, the trial
court would determine the length and manner of service of the sentence relative to the
contraband conviction and determine the disposition of the community corrections
violation. The transcript of the guilty plea and the community corrections submission
hearing is not included in the appellate record.

        At the June 20, 2016 sentencing hearing, the presentence report was received as an
exhibit. The report shows previous convictions for six counts of aggravated assault, four
counts of reckless endangerment involving a deadly weapon, a federal drug-related
conviction, misdemeanor drug possession, and various traffic-related offenses. The
forty-four-year-old Defendant graduated from high school, earned carpentry-related
certificates during a previous period of confinement, and served in the military.

      The Defendant reported good mental and physical health and indicated he had
been previously diagnosed with bipolar disorder, although he was not taking prescription
medication. The Defendant reported first drinking alcohol at age thirteen, using
marijuana between ages sixteen and forty-four, weekly use of cocaine between ages
twenty-one and thirty-seven, abusing prescribed hydrocodone, and using oxycodone and
morphine at age thirty-eight until his incarceration in this case. The Defendant reported
using oxycodone and morphine when he reported to the jail to begin serving his six
months’ confinement relative to the reckless homicide conviction.

       The Defendant reported that on the day he was to report to the jail, he made the
decision to stop taking his prescribed pain medication and that he was going to
experience “extreme” withdrawal because of stopping his medications “cold turkey.” He
said he had never experienced these symptoms and made the decision to bring
medications into the jail to lessen the effects of the symptoms. He said that if he had
been “in his right mind,” he would have never introduced contraband into the jail.

        The Defendant reported earning an athletic scholarship to a Texas college but left
school after four months to join the Army. The Defendant completed boot camp and
returned home to marry his girlfriend, although the marriage only lasted one year. The
Defendant said he obtained a “hardship” discharge from the Army in order to assist his
father in caring for his ill mother. The Defendant ultimately fathered a child with another
woman, and the child was age six at the time of the presentence investigation. The child
was in the custody of the Defendant’s father as a result of the reckless homicide
conviction and because of the child’s mother’s prescription medication abuse. The
                                            -2-
Defendant pleaded guilty to reckless homicide in exchange for serving six months in
confinement and eight years on community corrections. The Defendant admitted he
possessed Suboxone and Xanax when he entered the jail to begin serving the six months.

       Robert White testified that he represented the Defendant in the reckless homicide
case. Mr. White said that he spoke to the Defendant on the day the Defendant reported to
the jail and that the Defendant was frantic and distraught. Mr. White said that the
Defendant expressed concerns relative to suffering withdrawal from the pain medication
the Defendant was taking at the time. Mr. White recalled that the Defendant was at a
hospital or planning to go the hospital in an effort to obtain assistance with the symptoms.
Mr. White said that the Defendant requested Mr. White to attempt to reschedule his
report date and that the Defendant sounded desperate. Mr. White said that he contacted
the district attorney’s office to discuss rescheduling the report date but that he was unable
to speak with the assigned prosecutor. Mr. White said he told the Defendant that he was
unable to reschedule the report date.

       On cross-examination, Mr. White testified that the Defendant was scheduled to
report to the jail on November 3, 2016. He acknowledged the allegation relative to the
reckless homicide charge was that the Defendant had a problem with drugs and agreed
the four-year-old victim died as a result of the Defendant’s “smothering him to death in
bed” while under the influence of “illicit drugs.” Although the offense occurred in 2010,
Mr. White did not know what, if any, drug treatment the Defendant sought after the
incident.

      On redirect examination, Mr. White testified that he and the Defendant discussed
the Defendant’s plan to address the withdrawal the Defendant would experience when the
Defendant reported to the jail. Mr. White said the Defendant planned to decrease the
amount of medication he took in anticipation of the report date.

       The Defendant testified that his childhood was stable with loving parents. He said
that he played youth sports, including football, and recalled that he was player of the year
and that he obtained a collegiate athletic scholarship. He said that after he injured his
arm in college, he left school to join the Army. The Defendant acknowledged he was
arrested while in the Army for being absent without leave but said the military panel
determined that he was not absent without leave and returned him to his station.

       The Defendant testified that he returned home from the Army to care for his ill
mother who suffered from kidney disease and was unable to walk. The Defendant said
he obtained a job and supported himself financially. He said that his mother died in
1993, that her death was difficult, and that he began using cocaine daily. He admitted he
used cocaine to prevent having to address his grief. Relative to his federal cocaine-
related conviction, he said that he became involved in selling cocaine to support his
                                             -3-
personal habit. He said that he was sentenced to twelve months in a halfway house, three
years on probation, and community service. He said that he encountered no problems
while on probation and that he successfully completed his probation and community
service.

        The Defendant testified regarding his continuous employment history through
1999 and the completion of his federal sentence. He said that in 1999, he and his then-
girlfriend married, and he described the marriage as good initially. He recalled
maintaining his sobriety during that time but said his wife began secretly using drugs. He
recalled his wife’s entering a rehabilitation program but said she did not maintain her
sobriety after finishing the program. He said that she relapsed after one or two weeks and
that on the same day as her relapse, he was involved in a serious traffic accident, which
resulted in a seventeen-count indictment. He said that he pleaded guilty to aggravated
assault and that he received a six-year sentence in confinement. He and his wife divorced
while the Defendant was in confinement.

        The Defendant testified that while he was serving his six-year sentence, he took
classes related to residential construction, worked in the job coordinator classification
office, and wrote for the prison newspaper. He said that later he was approved to work at
the State Capitol based upon his good behavior and low-risk security classification. He
said that he registered for the prison anger management and substance abuse class but
that the waiting list was too long and that he was unable to participate in the program
before his February 2007 release. He said that he was on parole for five months, that he
worked in the construction industry, and that he had no problems during his parole. He
said that he worked in Mississippi as a subcontractor after Hurricane Katrina. He said he
injured his hand severely, that his knuckles were broken, that he was prescribed pain
medication, and that he ultimately became addicted to the medication. He said that he
discussed the increased pain in his hand with his doctor and that the dosage of pain
medication became large over time. He said that he returned to Tennessee and that his
Tennessee doctor prescribed a stronger pain medication. The Defendant recalled that the
progression of medication began with Percocet and increased to Roxicodone coupled
with morphine. He said he attempted to take his medication as prescribed.

        The Defendant testified that in 2009, he missed a scheduled court appearance for a
traffic citation and that he was arrested. He admitted that he possessed cocaine when he
was taken to jail and said that he pleaded guilty to misdemeanor possession and was
sentenced to eleven months, twenty-nine days’ probation. He said that he completed his
probation without issue, that he passed routine drug screens, and that his doctor continued
prescribing the pain medications. He said that none of his doctors expressed concern
regarding the amount of medication he was prescribed.


                                            -4-
        The Defendant testified that in 2009, he began a romantic relationship with Lauren
Free, that Ms. Free had a ten-month-old son at that time, and that the son was the victim
in the reckless homicide conviction. The Defendant said that he and the victim had a
wonderful relationship and noted the victim’s biological father was not a part of the
victim’s life. The Defendant said he was a father figure and cared for the child as though
he were the victim’s father. The Defendant said he enjoyed spending time with the
victim and recalled the victim “wanted to be right beside” the Defendant. He said that
Ms. Free and the victim moved into his home in February. He said that at this time, he
worked and took pain medication. He thought he took about six to nine Roxicodone
tablets per day, which was consistent with his prescription.

       The Defendant testified relative to the reckless homicide conviction that he put the
victim to bed and that he slept in the bed with the victim, as was the usual practice. The
Defendant said Ms. Free woke him because he was lying on the victim. The Defendant
recalled that the victim was unresponsive, that paramedics responded, and that the victim
was pronounced dead at the hospital. He said that he was charged in relation to the
victim’s death on the State’s allegation that he exceeded the amount of prescribed pain
medication. He said that he pleaded guilty to reckless homicide and noted that the victim
trusted him and that he failed the victim. He said that he did not know how to deal with
“losing a kid” and that it had been difficult.

       The Defendant testified that he and Ms. Free had a child together, that the child
was age six at the time of the sentencing hearing, and that the Defendant’s father obtained
custody of the child on the day of the victim’s death. The Defendant said that when the
victim died, he did not care if he lived or died, that his prescription use “became worse,”
and that he took more medication than he was prescribed. He said he did not want to
think about what had happened.

       The Defendant testified that although he initially did not think he had an addiction
to pain medication, he realized he had been addicted since before the victim’s death. He
thought that he was in control and that he could stop taking the medication but admitted
he was wrong. He said that although he and Ms. Free were never the same after the
victim’s death, they stayed together.

       The Defendant testified that he continued using his prescribed pain medication
after he pleaded guilty to reckless homicide, that he called Mr. White to discuss his
medication use the day before the Defendant was scheduled to report to the jail, and that
the Defendant told Mr. White that he was going to stop taking the medication “cold
turkey” because he thought he was in control. The Defendant said he stopped taking his
medication the night before he reported to the jail and that he began experiencing extreme
withdrawal. He said that the symptoms were overwhelming, that he contacted Mr.
White, and that he wanted to know from Mr. White if he could enter a rehabilitation
                                            -5-
program or delay the report date. The Defendant said that Mr. White was unable to delay
the report date and that the Defendant went to the hospital to obtain treatment for the
symptoms. He said the doctor prescribed stomach medication but could not relieve the
symptoms. The Defendant agreed that after he left the hospital, he decided to bring
Suboxone and Xanax to the jail. He said that he experienced “full withdrawal” while
inside the jail and that he had never discussed addiction with anyone. He said, though, he
understood he was an addict and that he wanted to obtain treatment.

       The Defendant testified that he wanted to live “a clean life” and that he did not
want his son “to go down this path.” He said that if the trial court approved, he would
enter an inpatient rehabilitation program, an intensive outpatient program, obtain
individual counseling, and attend Narcotics Anonymous meetings. The Defendant said
that he began attending Narcotics Anonymous four weeks before the sentencing hearing
and that it was helpful to learn a person could “get clean and stay sober.” He said that
although he was not eligible for the drug court program, he was evaluated by the Helen
Ross McNabb Center and that the staff would facilitate “funding and find[] treatment” if
necessary.

        The Defendant apologized to the trial court for wasting its time because the
Defendant knew better. The Defendant said that if the court provided the opportunity, he
would complete his community corrections without incident and remain sober. He noted
that it had been six years since the victim’s death and that he still did not know what to
say about the victim’s death. The transcript reflects the Defendant began to cry and said
he loved the victim very much and wished he could change the past.

       On cross-examination, the Defendant testified that he had struggled with addiction
before his 1997 federal conviction and that his problems began around the time of his
mother’s death. He agreed, though, that not everyone who suffered the loss of a parent
became addicted to drugs. Relative to his previous convictions, he said he accepted
responsibly for his conduct and pleaded guilty.

       The Defendant testified that at the time of the victim’s death in the reckless
homicide conviction, he received his pain medication from a Maryland doctor and that he
did not know the doctor was later convicted in federal court relative to the doctor’s pain
medication prescribing practices. He said that he sought treatment in Maryland while he
was traveling for work and that he did not obtain simultaneous prescriptions from his
Tennessee doctor during that time.

      The Defendant testified that he did not possess valid prescriptions for Suboxone
and Xanax when he entered the jail. He said that he was asking the trial court for help to
address his addiction and that he had not sought help previously because he did not think
he needed help.
                                           -6-
       Larry Chambers, the Defendant’s father, testified relative to the reckless homicide
conviction that the Defendant was the victim’s father figure, that the Defendant loved the
victim, and that the victim referred to the Defendant as “Daddy.” Mr. Chambers recalled
that the Defendant and the victim were inseparable and that the Defendant “broke down”
anytime the victim was mentioned. Mr. Chambers said he knew the Defendant felt
remorse for the victim’s death.

       Mr. Chambers testified that he adopted the Defendant’s and Ms. Free’s child and
that Mr. Chambers told the Defendant that the Defendant would not be a part of the
child’s life if the Defendant did not address his addiction and remain sober. Mr.
Chambers believed that the Defendant was ready to address his addiction and obtain
treatment. He said the Defendant was hardworking and cared for other people.

      Casey Corsentino testified that he was the Defendant’s former employer and that
they were friends. He said that the Defendant was an outstanding and reliable employee
and that he would hire the Defendant again. Mr. Corsentino said that the Defendant
never discussed his addiction or criminal history and that learning of the Defendant’s
previous convictions did not impact his opinion of the Defendant.

        The trial court stated that it believed the Defendant understood addiction was
terrible, drugs were destructive, and terrible things happened when drugs were involved.
The court found that the Defendant was not using his addiction to excuse his conduct and
that the Defendant simply told his life story at the hearing. The court found that the
Defendant never wanted to hurt the victim in the reckless homicide case and that the
Defendant was remorseful for the child’s death.

       The trial court found that the Defendant’s drug addiction led him to make the
“stupid” decision to report to jail with drugs and that the Defendant regretted the
decision, although the Defendant deliberately chose to enter the jail with contraband.
The court discussed its functions of sentencing defendants and of assisting defendants, in
some instances, in obtaining drug treatment.

       The trial court stated that in determining the Defendant’s sentence, it had
considered the sentencing hearing evidence, the presentence report, the principles of
sentencing, counsels’ arguments, the nature of the Defendant’s conduct, statistical
information from the Administrative Office of the Courts, the Defendant’s statements at
the sentencing hearing, and the Defendant’s potential for rehabilitation.

      Relative to mitigating factors, the trial court found that the Defendant’s conduct
did not cause or threaten to cause serious bodily injury. See T.C.A. § 40-35-113(1)
(2014) (“The defendant’s criminal conduct neither caused nor threatened serious bodily

                                           -7-
injury[.]”). The court found, though, that the Defendant’s suffering from withdrawal as a
reason for the Defendant’s conduct was not a mitigating factor.

       The trial court found that enhancement factors (1) and (13) applied. See id. § 40-
35-114(1), (13) (2014). The court found that the Defendant had a previous history of
criminal convictions and behavior in addition to those necessary to establish the
sentencing range. See id. § 40-35-114(1) (“The defendant has a previous history of
criminal convictions or criminal behavior, in addition to those necessary to establish the
appropriate range[.]”).    The court found that at the time the Defendant introduced
contraband into the jail, he was serving a sentencing on probation. See id. § 40-35-
114(13)(C) (“At the time the felony was committed . . . the defendant [was] . . . [r]eleased
on probation[.]”).

       The trial court stated relative to alternative sentencing that it had considered the
presentence report, the Defendant’s physical and mental condition, the Defendant’s social
history, the Defendant’s history of drug abuse, the circumstances of the contraband-
related offense and the community corrections violation, and the Defendant’s previous
criminal history and likelihood of rehabilitation. The court found that the Defendant had
accomplished good things in his life and that the Defendant wanted to “get clean.” The
court stated that despite the Defendant’s extensive criminal history, the Defendant’s
potential for rehabilitation was “better than it otherwise would be” because the Defendant
was sober as a result of his incarceration. The court stated that it could not find that the
Defendant’s potential for rehabilitation was good. The court found that whether the
Defendant committed future criminal offenses and whether he could be rehabilitated
depended upon the Defendant’s sobriety, regardless of the sentence imposed.

        The trial court expressed ambivalence about whether the Defendant could comply
with the conditions of probation because the Defendant was serving a sentence on
community corrections when he entered the jail with drugs, almost immediately after
pleading guilty to reckless homicide. The court was unable to find that the Defendant
would abide by the terms of an alternative sentence. The court found that the need to
protect society from the Defendant’s future criminal conduct depended upon the
Defendant’s ability to maintain his sobriety. Relative to previous sentences other than
confinement, the court found that the Defendant violated his community corrections
sentence by committing the present offense. The court stated that it had considered
whether an alternative sentence would depreciate the seriousness of the offense and found
that the offense was not particularly heinous.

      The trial court stated that in deciding whether to order the Defendant’s sentence in
confinement, it placed emphasis on whether confinement was necessary to protect society
from the Defendant’s future criminal conduct, whether confinement was necessary to

                                            -8-
avoid depreciating the seriousness of the offense, and whether measures less restrictive
than confinement had frequently or recently been applied unsuccessfully.

       The court found relative to the community corrections violation that the Defendant
committed a “material violation,” noted the Defendant’s stipulating to his violating the
conditions of his release, and ordered the Defendant to serve the remainder of his
sentence in the reckless homicide case. Relative to the contraband conviction, the court
sentenced the Defendant as a Range III, persistent offender to ten years’ confinement.
The court declined to order consecutive service. The court addressed the Defendant,
stating that the Defendant had the opportunity for parole and that the Defendant could
“put this behind” him to the extent he obtained additional treatment for his addiction.
The court stated that it believed the Defendant could live a productive life. This appeal
followed.

       The Defendant contends that the trial court abused its discretion by denying his
request for alternative sentencing. He argues that confinement is not the least severe
measure necessary to achieve the purposes for which the sentence was imposed and that
confinement is not meant to prevent crime and to promote the respect of law. He also
argues that when a defendant’s criminal history is “closely tied to drug addiction and
mental health issues” but treatment has never been attempted, confinement cannot be the
least severe measure necessary to achieve the purposes and principles of sentencing.
The State responds that the trial did not abuse its discretion.

                                Contraband Conviction

        This court reviews challenges to the length and manner of service of a sentence
within the appropriate sentence range “under an abuse of discretion standard with a
‘presumption of reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). A
trial court must consider any evidence received at the trial and sentencing hearing, the
presentence report, the principles of sentencing, counsel’s arguments as to sentencing
alternatives, the nature and characteristics of the criminal conduct, any mitigating or
statutory enhancement factors, statistical information provided by the Administrative
Office of the Courts as to sentencing practices for similar offenses in Tennessee, any
statement that the defendant made on his own behalf, and the potential for rehabilitation
or treatment. State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991) (citing T.C.A. §§
40-35-103 (2014), -210 (2014); State v. Moss, 727 S.W.2d 229, 236 (Tenn. 1986); State
v. Taylor, 744 S.W.2d 919 (Tenn. Crim. App. 1987)); see T.C.A. § 40-35-102 (2014).

       Likewise, a trial court’s application of enhancement and mitigating factors is
reviewed for an abuse of discretion with “a presumption of reasonableness to within-
range sentencing decisions that reflect a proper application of the purposes and principles
of our Sentencing Act.” Bise, 380 S.W.3d at 706-07. “[A] trial court’s misapplication of
                                            -9-
an enhancement or mitigating factor does not invalidate the sentence imposed unless the
trial court wholly departed from the 1989 Act, as amended in 2005.” Id. at 706. “So long
as there are other reasons consistent with the purposes and principles of sentencing, as
provided by statute, a sentence imposed . . . within the appropriate range” will be upheld
on appeal. Id.

       The standard of review for questions related to probation or any other alternative
sentence, including community corrections, is an abuse of discretion with a presumption
of reasonableness for within-range sentences reflecting a decision based upon the
principles and purposes of sentencing. State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn.
2012). Generally, probation is available to a defendant sentenced to ten years or less.
T.C.A. § 40-35-303(a) (2014). A defendant who is ineligible for probation might still be
a candidate for community corrections. Id. § 40-36-106(a)(1)(A) (2014); see State v.
Kendrick, 10 S.W.3d 650 (Tenn. Crim. App. 1999). A defendant who is a felony
offender and would otherwise be unfit for probation due to a history of drug or alcohol
abuse or mental health problems and “whose special needs are treatable and could be
served best in the community rather than in a correctional institution” may be eligible for
community corrections. T.C.A. § 40-36-106(c) (2014). The burden of establishing
suitability for an alternative sentence rests with a defendant, who must demonstrate that
probation will “‘subserve the ends of justice and the best interest of both the public and
the defendant.’” State v. Souder, 105 S.W.3d 602, 607 (Tenn. Crim. App. 2002) (quoting
State v. Dykes, 803 S.W.2d 250, 259 (Tenn. Crim. App. 1990)); see T.C.A. § 40-35-
303(b); State v. Russell, 773 S.W.2d 913, 915 (Tenn. 1989).

       The record reflects that the trial court extensively considered the purposes and
principles of sentencing in determining whether the Defendant would receive the benefit
of an alternative sentence. The court considered the presentence report, the Defendant’s
mental and physical condition, the Defendant’s social history, the circumstances of the
community corrections violation and the contraband offense, and the Defendant’s
previous criminal history and potential for rehabilitation. The court found that the
Defendant’s sobriety was the result of his confinement since violating his community
corrections sentence and that the Defendant’s potential for rehabilitation was better than
it otherwise would have been. The court, though, did not find that the Defendant’s
potential for rehabilitation was good. The court noted that the Defendant’s ability to
rehabilitate, his likelihood of committing future criminal offenses, and the need to protect
the public from the Defendant’s future conduct depended upon his ability to maintain his
sobriety.

       Additionally, the record supports the trial court’s finding that the Defendant was
serving his reckless homicide conviction on community corrections at the time he
committed the contraband offense, shortly after pleading guilty to reckless homicide. As
a result, the trial court found that the Defendant would not abide by the terms of another
                                            -10-
alternative sentence. The record reflects that the Defendant had previously received the
benefit of parole and probation but continued to commit additional criminal offenses.
The Defendant violated the terms of his release by entering the jail with contraband. In
ordering the Defendant to serve his sentence in confinement, the trial court placed
emphasis on the need to protect society from the Defendant’s future criminal conduct, the
need to avoid depreciating the seriousness of the offense, and the Defendant’s having
violated the conditions of his release. See id. § 40-35-103(1)(A)-(C).

        The trial court expressed empathy regarding the Defendant’s addiction but found
that the Defendant’s addiction led him to commit yet another criminal offense, despite the
role his addiction played in his extensive criminal history and in the death of a young
child. The Defendant failed to establish his suitability for an alternative sentence, and the
trial court did not err by ordering the Defendant to serve his sentence in confinement.

                         Revocation of Community Corrections

       A trial court may revoke a defendant’s probation upon its finding by a
preponderance of the evidence that the defendant violated a condition of the sentence.
T.C.A. § 40-35-311(e) (2014) (prescribing the procedure for probation revocation
proceedings). Given the similar nature of a sentence of community corrections and a
sentence of probation, the same principles are applicable in deciding whether the
revocation of a community corrections sentence is proper. State v. Harkins, 811 S.W.2d
79, 83 (Tenn. 1991). Our supreme court has concluded that a trial court’s decision to
revoke a defendant’s community corrections sentence “will not be disturbed on appeal
unless . . . there has been an abuse of discretion.” Id. at 82 (citing State v. Williamson,
619 S.W.2d 145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has been
established when the “record contains no substantial evidence to support the conclusion
of the trial judge that a violation of the conditions of probation has occurred.” State v.
Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see State v. Shaffer, 45 S.W.3d
553, 554 (Tenn. 2001); State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978). A finding of
abuse of discretion “‘reflects that the trial court’s logic and reasoning was improper when
viewed in light of the factual circumstances and relevant legal principles involved in a
particular case.’” Shaffer, 45 S.W.3d at 555 (quoting State v. Moore, 6 S.W.3d 235, 242
(Tenn. 1999)).

       When a trial court finds by a preponderance of the evidence that a defendant has
violated the conditions of probation, the court “shall have the right . . . to revoke the
probation.” T.C.A. § 40-35-311(e)(1) (2014). “In probation revocation hearings, the
credibility of witnesses is for the determination of the trial judge.” Carver v. State, 570
S.W.2d 872, 875 (Tenn. Crim. App. 1978) (citing Bledsoe v. State, 387 S.W.2d 811, 814
(Tenn. 1965)). When a defendant’s community corrections sentence is revoked, the court
“may resentence the defendant to any appropriate sentencing alternative, including
                                            -11-
incarceration, for any period of time up to the maximum sentence provided for the
offense committed.” T.C.A. § 40-36-106(e)(4) (2014).

       To the extent that the Defendant contends that the trial court erred by revoking his
community corrections sentence relative to the reckless homicide conviction and by
ordering him to serve the remainder of his sentence in confinement, the record reflects
that the Defendant pleaded guilty to violating the conditions of his release by bringing
narcotics into the jail when he reported to begin serving six months in confinement.
Therefore, we conclude that the record supports the trial court’s finding that the
Defendant violated the conditions of his release and that the court did not abuse its
discretion by revoking the Defendant’s community corrections sentence. See id. § 40-36-
106(e)(4). Once the court revoked the Defendant’s community corrections sentence, it
had the authority to order the Defendant to serve the remainder of his sentence in
confinement. The Defendant is not entitled to relief on this basis.

     In consideration of the foregoing and the record as a whole, we affirm the
judgments of the trial court.




                                         ____________________________________
                                         ROBERT H. MONTGOMERY, JR., JUDGE




                                           -12-